DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchino (US 20040196486) in view of Knodt (US 7856400) and Tillitt (20100075630).
Regarding claim 1, Uchino teaches an apparatus (fig. 1) comprising:
 a network interface to receive print data from a device (remote computing device 11, 13 and 14 fig. 1), wherein the print data is associated with a first subscription service (p0090: If the registered user wishes to submit additional print job files or additional printing devices beyond the number provided by the fixed cap, then the network server 15 may charge the user a fee per additional..); a memory storage unit to store the print data, wherein the memory storage unit also includes a database of subscription services (25 and 21 in fig.1), 
Uchino does not teach wherein the database of subscription services includes the first subscription service and a second subscription service; a subscription manager 
Knodt teach wherein the database of subscription services includes the first subscription service and a second subscription service (printing device 204 and 206 in fig. 2); a subscription manager to manage the database of subscription services (billing module in fig. 2). wherein the subscription manager is to deduct print credit from a first subscription service account based on the print data (col. 7, lines: 35-45: Printing device 206 also sends data that indicates the number of clicks associated with the second print job, to billing module 202 ); and a selection engine to select a printing device for the print data (col.7 lines 35:55), wherein the printing device is associated with the second subscription service.(col. 7 and lines: 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uchino, and to include wherein the database of subscription services includes the first subscription service and a second subscription service; a subscription manager to manage the database of subscription services. wherein the subscription manager is to deduct print credit from a first subscription service account based on the print data; and a selection engine to select a printing device for the print data, wherein the printing device is associated with the second subscription service, in order to provide different billing model to better serve customers suggested by Knodt (col.2, lines 40-50).

Tillitt teaches credit can be used from one subscriber account to different subscriber account (p0010: The credit that remains in the individual credit accounts of the mobile subscribers is allowed to be used by the mobile subscribers as a currency for other transactions, for example, for the purchase of goods and services from entities other than the mobile network operator)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uchino in view of Knodt, to include credit can be used from one subscriber account to different subscriber account, in order to manage of credits for mobile subscribers suggested by Tillitt (p0002).

Claim 9 has  been analyzed and rejected with regard to claim 1 and in accordance with Uchino’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0033). 

Regarding Claim 11, Uchino in view of Knodt and Tillitt teaches the non-transitory machine-readable storage medium of claim 9, comprising instructions to modify the second subscription data upon the printing device associated with the second subscription service printing content based on the print job (Knodt: col. 2 lines:40-50).

Regarding claim 12, Uchino in view of Knodt and Tillitt the non-transitory machine-readable storage medium of claim 11, comprising instructions to calculate an offset credit to add to the second subscription data (Knodt: col. 2 lines:40-50).

Regarding claim 13, the structural elements of apparatus claim 1 perform all of the steps of method claim 13. Thus, claim 13 is rejected for the same reasons discussed in the rejection of claim 1.

Claims 2-8, 10, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchino in view of Knodt and Tillitt as applied to claim 1 above, and further in view of Miyamoto et al.  (US 20170070642).

Regarding claim 2, Uchino in view of Knodt and Tillitt does not teach the apparatus of claim 1, wherein the selection engine is to select the printing device based on a proximity of the device to the printing device
Miyamoto teaches the apparatus of claim 1, wherein the selection engine is to select the printing device based on a proximity of the device to the printing device (p0064:… location information and a print request from the mobile terminal 104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uchino in view of Knodt and Tillitt, to include wherein the selection engine is to select the printing device based on a proximity of the device to the printing device, in order to provide a printing 

Regarding claim 3, Uchino in view of Knodt, Tillitt and Miyamoto teaches The apparatus of claim 2, wherein the proximity is to be determined based on a connection between the device and the printing device (Miyamoto:p0083: short range communication).
The rational applied to the rejection of claim 2 has been incorporated herein.

Regarding claim 4, Uchino in view of Knodt, Tillitt and Miyamoto teaches the apparatus of claim 3, wherein the selection engine is to generate a prompt at the device to confirm the printing device to receive a print job associated with the print data (Miyamoto:p0088: a user ID is input using input means of the image forming apparatus 105).
The rational applied to the rejection of claim 2 has been incorporated herein.

Regarding claim 7, Uchino in view of Knodt, Tillitt and Miyamoto teaches the apparatus of claim 1, wherein the print credit represents a number of pages (Miyamoto:p0112: cost of a consumable material (a sheet and an ink or a toner)
The rational applied to the rejection of claim 2 has been incorporated herein.

Regarding claim 8, Uchino in view of Knodt, Tillitt and Miyamoto teaches the apparatus of claim 1, wherein the print credit represents a monetary amount (Miyamoto: fig. 5af).
The rational applied to the rejection of claim 2 has been incorporated herein.

Claim 10 has been analyzed and rejected with regard to claim 3 and in accordance with Uchino’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0033). 

Regarding claim 15, the structural elements of apparatus claim 2 perform all of the steps of method claim 15. Thus, claim 15 is rejected for the same reasons discussed in the rejection of claim 2.

Regarding claim 14, Uchino in view of Knodt, Tillitt and Miyamoto teaches the method of claim 13, wherein selecting the printing device comprises identifying a connection between the portable electronic device and the printing device (Miyamoto: p0064).
The rational applied to the rejection of claim 2 has been incorporated herein.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchino in view of Knodt and Tillitt as applied to claim 1 above, and further in view of Sharp (20160012465)

Regarding claim 5, Uchino in view of Knodt and Tillitt does not teach the apparatus of claim 1, wherein the subscription manager is to calculate an offset credit to apply to a second subscription service account.
Sharp teaches the apparatus of claim 1, wherein the subscription manager is to calculate an offset credit to apply to a second subscription service account (p0183: consolidating the funds or credits associated with the first one of the plurality of non-affiliated vendors or entities [65] and the funds or credits associated with a second one of the plurality of non-affiliated vendors or entities [65] to a single system account).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uchino in view of Knodt and Tillitt, to include wherein the subscription manager is to calculate an offset credit to apply to a second subscription service account, in order to consolidating the funds.

Regarding claim 6, Uchino in view of Knodt and Tillitt and Sharp teaches the apparatus of claim 5, wherein offset credit is equal to the print credit (p0183).
The rational applied to the rejection of claim 5 has been incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677